ON REHEARING
HOLMES, Judge.
In brief in support of his application for rehearing, plaintiff-appellee through able counsel indicates that the following sentence in our original opinion should be deleted: “However, on remand we would point out that while the employer has the burden of proving that the prior marriage was undissolved, see Courtaulds North America, Inc. v. Lott, supra, such burden must not require the impossible.”
Plaintiff-appellee’s concern is that the quoted sentence might be considered as a “mandate” from this court requiring certain action by the trial court. Suffice it to say, the quoted sentence was not and is not considered to,' necessarily “mandate” any specific action by the trial court.
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
WRIGHT, P.J., and BRADLEY, J., concur.